Bmacbook DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Claim Objections
Claim 19 is objected to because of the following informalities:  “avoided determining a working distance” should be “avoided; determining a working distance” [Lines 22-23].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the minimum working distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the minimum working distance" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the minimum working distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,925,675. This is a statutory double patenting rejection. See Table 1 below for claim analysis.
Table 1: U.S. Application No. 17/103,015 Claims vs. U.S. Patent No. 10,925,675 Claims
U.S. Application No. 17/103,015 Claims
U.S. Patent No. 10,925,675 Claims
1. An optical imaging system for imaging a target during a medical procedure, the system comprising: an optical assembly comprising moveable zoom optics and moveable focus optics and having an 

2. The optical imaging system of claim 1, wherein the aperture is adjustable, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, 5wherein the optical imaging system is further configured to: operate at a minimum working distance from the target, the minimum working distance defined between the aperture of the optical assembly and the target; automatically change between different autofocus modes; autofocus through a predefined depth range; 10capture focused images at different depths through the predefined depth range; mount in relation to a moveable support structure; and one of automatically autofocus to a predetermined point relative to the medical 

controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating 

2. The optical imaging system of claim 1, wherein the optical imaging system is configured to mount in relation to a moveable support structure, and wherein the optical imaging system is configured to one of automatically autofocus to the predetermined point relative to the medical instrument and automatically autofocus to the predetermined point relative to the medical instrument only if a focus point, relative to the medical instrument, is within a field of view of the optical imaging system, whereby unintentional focus change is avoided.

3. The optical imaging system of claim 2, wherein the optical imaging system further comprises a support connector configured to removably mount the optical imaging system in relation to the moveable support structure.
4. The optical imaging system of claim 2, wherein the moveable support structure comprises at least one of: a robotic arm, a manually operated support arm, and a moveable support frame.
4. The optical imaging system of claim 2, wherein the moveable support structure comprises at least one of: a robotic arm, a manually operated support arm, and a moveable support frame.
5. The optical imaging system of claim 2, further comprising a manual release button configured to enable manually positioning the optical imaging system.
5. The optical imaging system of claim 2, further comprising a manual release button configured to enable manually positioning the optical imaging system.
6. The optical imaging system of claim 1, further comprising a single housing configured to accommodate at least one of: the optical assembly, the zoom actuator, the focus actuator, and the camera, wherein the 


7. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via a user interface.
8. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via an input system.
8. The optical imaging system of claim 1, wherein the controller is configured to communicate with a processor, the controller responsive to control input received from the processor via an input system.
9. The optical imaging system of claim 1, further comprising a three-dimensional (3D) camera configured to capture 3D information of the target, wherein the 3D camera is configured to automatically focus through a predefined depth range and automatically capture a plurality of focused images corresponding to a plurality of depths through the depth range, wherein the imaging system is configured to generate a depth map based on the plurality of focused images corresponding to the plurality of depths through the depth range, wherein the depth map provides focused views of the field of view, corresponding to the plurality of depths through the depth range, and wherein the depth map comprises at least one of contours, color-coding, and any other indicator of each depth of the plurality of depths.
9. The optical imaging system of claim 1, further comprising a three-dimensional (3D) camera configured to capture 3D information of the target, wherein the 3D camera is configured to automatically focus through a predefined depth range and automatically capture a plurality of focused images corresponding to a plurality of depths through the depth range, wherein the imaging system is configured to generate a depth map based on the plurality of focused images corresponding to the plurality of depths through the depth range, wherein the depth map provides focused views of the field of view, corresponding to the plurality of depths through the depth range, and wherein the depth map comprises at least one of contours, color-coding, and any other indicator of each depth of the plurality of depths.
10. The optical imaging system of claim 1, further comprising at least one linear stage mechanism configured to move at least one of the zoom optics and focus optics.
10. The optical imaging system of claim 1, further comprising at least one linear stage mechanism configured to move at least one of the zoom optics and focus optics.
11. The optical imaging system of claim 1, further comprising at least one of: a power source, a power connector configured to couple with the power source, and a light source configured to couple with the power source.
11. The optical imaging system of claim 1, further comprising at least one of: a power source, a power connector configured to couple with the power source, and a light source configured to couple with the power source.

12. The optical imaging system of claim 1, further comprising an array of trackable markers configured to track position and orientation of the optical imaging system by the navigation system. 
13. The optical imaging system of claim 1, wherein the minimum working distance comprises a range of approximately 15 cm to approximately 75 cm.
13. The optical imaging system of claim 1, wherein the minimum working distance comprises a range of approximately 15 cm to approximately 75 cm.
14. The optical imaging system of claim 1, wherein the information received from the navigation system comprises information relating to the position of the optical assembly relative to a position of the target.
14. The optical imaging system of claim 1, wherein the information received from the navigation system comprises information relating to the position of the optical assembly relative to a position of the target.
15. The optical imaging system of claim 1, wherein the optical imaging system is supported by a positioning system, wherein the information received from the navigation system comprises information relating to the position of the positioning system relative to a position of the target, and wherein the minimum working distance is determined by using a known position of the optical assembly relative to the position of the positioning system.
15. The optical imaging system of claim 1, wherein the optical imaging system is supported by a positioning system, wherein the information received from the navigation system comprises information relating to the position of the positioning system relative to a position of the target, and wherein the minimum working distance is determined by using a known position of the optical assembly relative to the position of the positioning system.
16. The optical imaging system of claim 1, wherein the minimum working distance is determined as a distance between the aperture of the optical assembly and the target, the target being the focus point defined relative to the medical instrument having a known position and a known orientation, and wherein the information received from the navigation system comprises information relating to the known position and the known orientation of the medical instrument.
16. The optical imaging system of claim 1, wherein the minimum working distance is determined as a distance between the aperture of the optical assembly and the target, the target being a focus point defined relative to the medical instrument having a known position and a known orientation, and wherein the information received from the navigation system comprises information relating to the known orientation of the medical instrument.
17. The optical imaging system of claim 1, further comprising at least one of: a memory coupled with the controller, the memory configured to store image data captured by the camera; and a wireless transceiver 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10,925,675 in view of Charles [US 2014/0005484 A1]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 2 below.
Table 2: Instant Application No. 17/103,015 Claims vs. U.S. Patent No. 10,925,675 Claims
Instant Application No. 17/103,015 Claims (Difference Emphasis Added)
U.S. Patent No. 10,925,675 Claims (Difference Emphasis Added)
Claim 18 is the same as claim 1 but in method form. 
See claim 1 in Table 1 above. 
19. A method of autofocusing using an optical imaging system during a medical procedure, the method comprising: providing an optical imaging system for imaging a target during a medical procedure, providing the optical imaging system comprising: providing an optical assembly, providing the optical assembly 


a positioning system for positioning the optical imaging system; and a navigation system for tracking each of the optical imaging system and the positioning system relative to the target, wherein the aperture is adjustable, wherein each of the zoom optics and the focus optics comprises a plurality of independently moveable lenses operably coupled with a linear stage and a conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, the linear stage comprising a linear guide and a guide actuator, and the conveyer system comprising a conveyor belt mechanism, and the conveyor system operably coupled with the zoom actuator and the focus actuator for respectively controlling positioning the zoom optics and the focus optics, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, wherein the zoom optics and the focus optics are independently moveable by the controller using the zoom actuator and the focus actuator, respectively, wherein the optical imaging system is configured to: operate at a minimum working distance from the target, 
the minimum working distance defined between the aperture of the optical 
assembly and the target, automatically change between different autofocus modes, automatically autofocus to a predetermined point relative to a medical instrument only after a time lag, whereby erroneous focus change is avoided, autofocus through a predefined depth range, and capture focused images at different depths through the predefined depth range, and wherein the controller is configured to: determine the minimum working distance by receiving information from a navigation system external to the optical imaging system, the information comprising information relating to a position and an orientation of a positioning system and information relating to a position and an orientation of the medical instrument by using a machine vision component, determine a desired position of the focus optics based on the minimum working distance, and control the focus actuator to position the focus optics at a desired position.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
Regarding the method and system claims, they are obvious variants of each other. In fact, neither can work without the other.
Further, the U.S. Patent fails to explicitly disclose a method of autofocusing using an optical imaging system during a medical procedure, the method comprising: providing an optical imaging system for imaging a target during a medical procedure.
Charles discloses a method of autofocusing using an optical imaging system during a medical procedure ([Abstract] A surgical tool that includes an integrated camera may be used in conjunction with the surgical device. [0459] an auto focus mechanism can be added between the sensor and the prism), the method comprising: providing an optical imaging system for imaging a target during a medical procedure ([Abstract] A surgical device includes a plurality of cameras integrated therein. The view of each of the plurality of cameras can be integrated together to provide a composite image. A surgical tool that includes an integrated camera may be used in conjunction with the surgical device. The image produced by the camera integrated with the surgical tool may be associated with the composite image generated by the plurality of cameras integrated in the surgical device. The position and orientation of the cameras and/or the surgical tool can be tracked, and the surgical tool can be rendered as transparent on the composite image. A surgical device may be powered by a hydraulic system, thereby reducing electromagnetic interference with tracking devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with auto focus mechanism and explicit teachings of imaging a target in the medial procedure with the surgical device as taught by Charles. The motivation behind this modification would have been to improve visualizations systems for use during surgery [See Charles].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        on mac